Citation Nr: 0738764	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-28 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to March 24, 2002, for 
the grant of dependents' educational assistance (DEA) 
benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her mother



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The deceased veteran served on active duty from October 1966 
to October 1968.  The appellant is the veteran's daughter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 letter determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

By a May 3, 2001, rating decision, the Detroit, Michigan, RO 
awarded the veteran a total rating for post-traumatic stress 
disorder and basic eligibility for Dependents' Educational 
Assistance (DEA), both effective May 23, 1991.  The RO 
notified the veteran of the permanent and total rating by a 
letter issued on August 30, 2001.  That letter also advised 
the veteran that entitlement to Dependents' Educational 
Assistance (Chapter 35) had been granted effective May 23, 
1991.  He was advised his dependents may be eligible for DEA.  
A pamphlet which explained the program, and VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, to make a claim, were provided.

In September 2005, the appellant, accompanied by her mother, 
attended a hearing on this matter before the undersigned 
Veterans Law Judge.  

This case was the subject of a Board remand dated in January 
2006.



FINDINGS OF FACT

1.  A May 3, 2001, rating decision awarded the veteran a 
permanent and total disability rating for PTSD, retroactively 
effective from May 23, 1991, and awarded basic eligibility 
for Dependents' Educational Assistance effective from May 23, 
1991.  Notice of these determinations was provided by a 
letter issued on August 30, 2001.  

2.  The appellant, the veteran's daughter, did not apply for 
DEA benefits within one year of the August 30, 2001, notice 
of the May 3, 2001, rating decision that awarded a permanent 
and total disability rating.  

3.  The RO received the appellant's VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, on March 24, 2003. 

4.  On March 24, 2003, the RO received a VA Form 21-674, 
Request for Approval of School Attendance, for the period 
from August 1988 to August 1992.  

5.  The veteran died of a service-connected disability in 
April 2003.  


CONCLUSION OF LAW

The requirements for an effective date earlier than March 24, 
2002, for a grant of entitlement to dependents' educational 
assistance under the provisions of Title 38, Chapter 35, 
United States Code, have not been met.  38 U.S.C.A. §§ 3500, 
3501, 3510, 3511, 3512, 5103(a), 5103A, 5107, 5110, 5113 
(West 2002); 38 C.F.R. §§ 3.159, 3.400, 
21.3041; 21.4131(d)(1) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The VCAA recognizes certain circumstances where VA will 
refrain from or discontinue providing notice and assistance.  
VA will refrain from providing assistance in obtaining 
evidence for a claim if the substantially complete 
application for benefits indicates that there is no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim.  VA will 
discontinue providing assistance in obtaining evidence for a 
claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate the claim.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159 (d).  See also 
VAOPGCPREC 5-2004 (holding that under 38 U.S.C. § 5103(a), 
the Department of Veterans Affairs (VA) is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, and that under 38 U.S.C. § 5103A, VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit). 

In this regard, the Board observes that the record on appeal 
does not reflect that the appellant was provided VCAA notice 
pursuant to 38 U.S.C.A. § 5103(a).  However, such notice is 
not required in this case because it is the law in this case, 
and not the evidence, that is dispositive.  The facts in this 
case are not in dispute and the outcome is dictated by the 
applicable laws and regulations.  Under the circumstances of 
this case, therefore, a remand would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Entitlement to an effective date prior to March 24, 2002, for 
the grant of dependents' educational assistance (DEA) 
benefits based on the veteran's award of a permanent and 
total disability rating.

The pertinent facts of this case are not in dispute.  The 
appellant is the daughter of the deceased veteran.  She was 
born on August [redacted], 1970.  It is the appellant's contention 
that Dependents' Educational Assistance (DEA) benefits are 
payable retroactive to the effective date of the veteran's 
permanent and total disability rating, May 23, 1991.  The 
appellant did not apply for DEA benefits within one year of 
the May 3, 2001, rating decision that assigned a permanent 
and total disability rating to the veteran, or within 1 year 
of issuance of the August 30, 2001 notice of the decision.  
The appellant attended school from August 1988 to August 
1992.  The veteran died in April 2003 due to service-
connected disabilities.  The appellant was not then in 
school.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways.  38 U.S.C.A. §§ 3500, 3501(a)(1)(A)(i); 
38 C.F.R. §§ 3.807, 21.3020, 21.3021(a)(1)(i).  Dependents of 
a veteran with service-connected total disability permanent 
in nature are entitled to receive educational assistance 
subject to the provisions of chapter 35, Title 38, United 
States Code.  38 U.S.C.A. §§ 3500, 3501, 3510.  In relevant 
part, the Board notes that a child or surviving spouse of a 
veteran will have basic eligibility for such benefits where 
the veteran was discharged under other than dishonorable 
conditions, or died in service; and had a permanent and total 
service-connected disability; or a permanent and total 
disability was in existence at the date of the veteran's 
death; or where the veteran died as a result of a service- 
connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 
3.807(a).  

The record confirms that the appellant is the veteran's 
daughter, that the veteran had honorable active service, and 
that a May 3, 2001, rating decision awarded a permanent and 
total rating retroactively effective from May 23, 1991, and 
established basic eligibility for Chapter 35 benefits 
retroactively effective from May 23, 1991.  Evidence of 
record also establishes the appellant was born on August [redacted], 
1970, and turned 18 years of age on August [redacted], 1988.  

Under 38 C.F.R. § 21.3041(a), the basic beginning date of a 
child's eligibility for educational assistance is normally 
the date the child reaches age 18, or the date of the child's 
successful completion of secondary schooling, whichever 
occurs first.  Eligibility for Chapter 35 benefits further 
requires, however, that the appellant must not reach her 26th 
birthday on or before certain events, including the date of 
the veteran's death.  38 C.F.R. § 21.3040(c).  The Board has 
carefully reviewed the record, and notes that it is 
undisputed that the appellant reached her 26th birthday on 
August [redacted], 1996, prior to the veteran's death on April [redacted], 
2003, and prior to the date of notification of the permanent 
and total disability rating by the RO on August 30, 2001.  38 
C.F.R. § 21.3041(b)(2)(ii).  

However, the basic ending date for eligibility for 
educational assistance under Chapter 35 may be tolled in 
certain situations.  Under 38 C.F.R. § 21.3041(d), the ending 
date for eligibility for educational assistance may be 
modified for up to eight years beyond the qualifying event, 
but in no case beyond the date the child reaches age 31.  In 
order to modify the ending date, however, the qualifying 
event must also occur between the time the child reaches age 
18 and when the child reaches age 26, and not thereafter.  38 
C.F.R. § 21.3041(d).  In this case, the basic ending date for 
eligibility for educational assistance can be modified 
because the effective date of the permanent and total rating 
of the veteran occurred prior to the appellant's twenty-sixth 
birthday.  Therefore, the ending date can be modified eight 
years from the effective date of the permanent and total 
rating (May 1991) or the date of notification of the 
permanent and total rating (August 2001), whichever is more 
advantageous.  38 C.F.R. § 21.3041(d)(1); see also 38 
U.S.C.A. § 3512.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  Except as provided in subsections 
(b) and (c), effective dates relating to awards under 
chapters 30, 31, 32, and 35 of this title or chapter 106 
shall, to the extent feasible, correspond to effective dates 
relating to awards of disability compensation.  38 U.S.C.A. 
§ 5113 (Effective dates of educational benefits).  See also 
38 C.F.R. § 21.4131(d)(1) (commencement date of award of 
dependents' educational assistance is the latest of several 
events, including one year before the date of claim).  

The RO received the appellant's application for Survivors' 
and Dependents' Educational Assistance (DEA) benefits on 
March 24, 2003.  Thus, the earliest date of entitlement to 
DEA benefits cannot be earlier than March 24, 2002.  See 38 
C.F.R. § 21.4131(d)(1)(ii) (2003) and 21.4131(d)(1)(i)(B) 
(2007) (38 C.F.R. § 21.4131(d)(1) was revised in the year 
2007 in a manner that does not substantively impact on this 
claim.).

The appellant filed for DEA benefits on March 23, 2003, prior 
to the veteran's death in April 2003.  An April 2003 letter 
to the appellant incorrectly informed her that she was not 
eligible for DEA benefits because she was over the age limit 
to qualify for benefits.  The appellant avers that it is 
unfair to deny her benefits now, when the veteran and his 
family were basically unaware of their DEA entitlement.  As 
discussed in the introduction, a VA notice letter dated 
August 30, 2001, notified the veteran of his entitlement to 
DEA benefits and that of his dependents.  

By VA letter in August 2003, the RO informed the appellant 
that she may be eligible to receive benefits for an approved 
program of education or training under the Dependents' 
Educational Assistance Program.  The letter also explained 
that the appellant had 8 years from the date she chose to use 
her education benefits.  The letter of election further 
explained the eligibility options, in addition to informing 
the appellant that VA can pay benefits for no more than one 
year before the application was received.  The election 
letter also advised the appellant to select one of two dates, 
May 23, 1991 (date of veteran's claim) or May 5, 2001, (the 
date of the permanent and total disability rating decision), 
or any date between those two dates for her DEA eligibility 
to begin.  The letter was internally inconsistent and 
confusing: the appellant was informed that it was to her 
advantage to choose the first date of school attendance that 
fell between the effective date of the veteran's permanent 
and total disability rating and the date the veteran was 
notified of this rating (i.e., under the facts of this case, 
the first date between May 23, 1991,and May 5, 2001), but 
also that VA could pay educational benefits for no more than 
one year before the date they received her application (i.e., 
one year prior to March 24, 2003).  

In August 2003, the appellant chose the date of May 23, 1991, 
as the date to begin her eligibility.  

In a September 2003 letter, the RO notified the appellant 
that it had assigned the more favorable eligibility date of 
May 5, 2001.  The letter provided an explanation for VA's 
decision that the appellant's election of May 23, 1991, was 
not to her advantage.  The letter explained that VA would not 
approve an election that was clearly contrary to the 
claimant's best interest, that VA could not pay her for past 
training, and that the more advantageous date of May 5, 2001, 
gave her more time to use the benefits.  Further, the letter 
explained that since the appellant did not apply within one 
year of the rating dated May 3, 2001, that determined the 
veteran was permanent and totally service-connected disabled, 
the appellant was not eligible for retroactive payments for 
her training at SVSU for the terms from 1991 to 1992.  VA 
could only pay back to March 24, 2002, which was one year 
from the date it received her application, on March 24, 2003.  

The Certificate of Eligibility dated in September 2003 
apprised the appellant that she was entitled to benefits for 
an approved program of education and training under the 
Dependents' Educational Assistance Program.  She had 45 
months and zero days of full-time benefits.  The letter 
apprised her that she could use the benefits before May 5, 
2009.  The letter apprised her that VA could pay benefits no 
more than one year before the application was received.  

The appellant filed a notice of disagreement in November 2003 
to the September 2003 letter determination that denied 
retroactive DEA benefits earlier than March 24, 2002.  In the 
April 2004 Statement of the Case, the RO informed the 
appellant that retroactive DEA benefits were not available 
because she did not file within one year of the initial award 
of the permanent and total disability rating with respect to 
the veteran.  

The Board acknowledges that VA first informed the appellant 
that she was not eligible for benefits, and then provided 
information that may have misled her into believing that she 
could receive payments for educational expenses incurred 
beginning on May 23, 1991.  Further, the April 2004 Statement 
of the Case set forth regulations not applicable in this case 
to support the RO's decision, resulting in the Board's remand 
of this case in January 2006.  

Nevertheless, the Board notes that these errors took place 
after the appellant's claim was received on March 24, 2003, 
and therefore cannot be said to have influenced the 
determinative fact in this case, which is the March 24, 2003, 
date of receipt of the appellant's claim for dependents' 
educational benefits.  

The Board is aware of the appellant's arguments and concerns 
with respect to the claim on appeal before it, and that they 
are not without equitable appeal.  However, the outcome of 
this case was not a result of the VA administrative errors 
identified in this decision, and the regulatory criteria and 
legal precedent governing eligibility for the receipt of 
Chapter 35 educational assistance benefits are unambiguous 
and specific.  As a result, the Board is bound by these 
criteria and has no discretion in this matter.  See 38 
U.S.C.A. §§ 503 (Administrative error; equitable relief), 
7104(c) (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Because the appellant did not file within one year 
of notice of the initial award of the deceased veteran's 
permanent and total disability rating and the appellant had 
turned 26 years old prior to the veteran's death, the Board 
must find that she is eligible for educational assistance 
benefits under Chapter 35 no earlier than one year prior to 
the date the RO received her application.  38 U.S.C.A. 
§§ 5107, 5110, 5113; 38 C.F.R. §§ 3.400, 20.3041(d).  Thus, 
the requirements for an effective date earlier than March 24, 
2002, for Dependents' Educational Assistance benefits have 
not been met.  As the law and not the facts are dispositive 
in this case, the claim is denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).




ORDER

Entitlement to an effective date earlier than March 24, 2002, 
for a grant of dependents' educational assistance under the 
provisions of Title 38, Chapter 35, United States Code, based 
on the veteran's award of a permanent and total disability 
rating is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


